DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicant’s remarks and amended claims filed on September 6, 2022 is acknowledged. Claims 16, 18-21, and 23-30 are pending in this application. Claims 16, 23, 24, and 28-30 have been amended. Claims 1-15, 17, and 22 are cancelled. All pending claims are under examination in this application. 

Withdrawn Objections/Rejections
Claim Objections
The objection to claim 24 because biolimus need not be capitalized has been withdraw in view of Applicant’s amendment to uncapitalize the term. 
Claim Rejections - 35 USC § 112
The rejection of claims 21, 24, and  28 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because claim 21 recites the limitation "balloon catheter" in line 3, however, there is insufficient antecedent basis for this limitation in the claim has been withdrawn in view of Applicant’s amendment to claim 16 to recite the device is a balloon catheter thus providing antecedent basis; the rejection of claim 24 because the claim recites the limitation "macrocyclic triene compound” in line 1, has been has been withdrawn in view of Applicant’s amendment delete the term from the claim;  and the rejection of claim 28 because the claim the recites the broad recitation “a medical device”, and the claim also recites “preferably a balloon catheter” has been withdrawn in view of Applicant’s amendment to the claim to limit the claimed device to a drug eluting balloon catheter and deletion of the term preferably in line 5. 
Claim Rejections - 35 USC § 103
The rejection of claims 16-27 and 29 under 35 U.S.C. 103 as being unpatentable over Pacetti et al. (US 9,474,834) has been withdrawn in view of Applicants amendment to claim 16 to recite the multi-part  drug layer is applied to the surface of the balloon catheter and on top of the primer layer. 

Maintained and New Objections/Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding claim 21, claim 16, from which 21 depends, has been amended to recite the “multi-part drug layer is formulated as a single formulation and is applied to the surface of the balloon catheter and on top of the primer layer”.  Therefore, it would necessarily have to be applied “after” the primer layer has been applied.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 21, and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Whitbourne et al. (US 2004/0117007) in view of Cardionovum (WO 2013/007653; cited on ISR dated May 31 2019). 
Whitbourne discloses a medicated multi-layer hybrid polymer coating (abstract). 
The medicated stent may have a primer layer comprising a first composition of one or more polymers, optionally a combination of hydrophilic and hydrophobic polymers; and a drug reservoir layer comprising a polymeric matric of a second composition of one or more polymers; the polymer composition of the drug reservoir layer being distinct from the polymer composition of the primer layer, and the drug reservoirs layer further comprising one or more active agents, the coating remaining intact upon stent expansion and during a sustained period thereafter, and releasing efficacious amounts of the active agents at the site of insertion and stent expansion in a subject (paragraph 0025). 
The primer layer and/or the drug reservoir layer may be a single layer or may comprise two or more layers (paragraph 0027). 
The primer layer comprises one or more polymers selected from the group consisting of acrylate polymer/copolymer, acrylate carboxyl and/or hydroxyl copolymer, polyvinylpyrrolidone/vinyl acetate copolymer (PVP/VA), olefin acrylic acid copolymer, ethylene acrylic acid copolymer, epoxy polymer, polyethylene glycol, polyethylene oxide, polyvinyl pyridine copolymers, polyamide polymers/copolymers polyimide polymers/copolymers, ethylene vinyl acetate copolymer and/or polyether sulfones (paragraph 0028) which contain water soluble materials. 
The active agents can include anti-neoplastic agents , anti-restenosis agents, and anti-proliferative agents (paragraph 0032).  Examples include rapamycin, paclitaxel, tacrolimus and everolimus (paragraph 0039, claim 27). 
It is noted that the second part of the multi-part drug layer comprising at least one polymer free excipient is claimed as optional. 
Regarding claim 21, as noted above, the drug layer is applied over the primer layer. 
Regarding claims 23-25, as noted above, the active agents can include anti-neoplastic agents , anti-restenosis agents, and anti-proliferative agents (paragraph 0032).  Examples include rapamycin, paclitaxel, tacrolimus and everolimus (paragraph 0039, claim 27). 
Regarding claims 26-27, as noted above, the second part of the multi-part drug layer comprising at least one polymer free excipient is claimed as optional. 
While the embodiment of the instant claims is not exemplified, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have prepared a device having the instantly claimed coating on it since it is disclosed as a suitable embodiment. 
Whitbourne does not discloses a balloon catheter as the device. 
 Cardionovum discloses a drug coating comprising sirolimus on a catheter balloon with a stent crimped on. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have used the coating of Whitbourne on the device of Cardionovum since coating catheter balloons are well known and  allows a sirolimus onto a catheter balloon  to create a coating which can be effectively transferred to the vessel wall but is easily detached from the balloon during inflation so that a therapeutic effect concerning reduction of restenosis can be achieved.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Whitbourne et al. (US 2004/0117007) in view of Cardionovum (WO 2013/007653; cited on ISR dated May 31 2019)  as applied to claim 16 above, and further in view of Ruane et al. (US 10,525,171). 
The combined teachings of Whitbourne and Cardionovum are discussed above. 
The combination does not disclose the manufacturing of the device. 
Ruane discloses coating for medical devices including balloon catheters (abstract). 
Regarding claim 28, the coating can be applied to a balloon catheter via deposition, spray coating, and dip coating. Figure 1 exemplified the coating of a balloon catheter coating (column 8, lines 17-29). 
It would have been obvious to one of the ordinary skill in the art prior to the effective filing date of the invention to have used the coating techniques disclosed by Ruane for coating composition of Whitbourne and Cardionovum since it is a well-known and routine method of coating medical devices. 

Allowable Subject Matter
Claims 18-20 and 29-30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The closest prior art is that of Pacetti et al. (US 9,474,834), however, the claim has been amended to recite the multi-part  drug layer is applied to the surface of the balloon catheter and on top of the primer layer.  There is no motivation or disclosure in the prior art in which a primer coating on a medical device comprises a globular serum protein as a water-soluble component. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MELISSA S MERCIER/             Primary Examiner, Art Unit 1615